I concur with some hesitancy. This court seems committed to the doctrine announced. However, the courts and textwriters look with suspicion upon testimony of admissions of the character herein relied upon and say they should be received with caution.Jones v. Harris, 122 Wash. 69, 210 P. 22. This attitude is because of the opportunity for inaccuracies *Page 438 
in hearing, understanding, remembering, and repeating oral statements made by others, let alone the danger of such statements or conversations being colored to suit a particular purpose when testified to by parties to the suit or those closely related to or interested with such parties. The claimed admissions were denied. This, of course, makes an issue for the jury, whose duty it is to determine wherein the truth lies. Even though we hold the evidence sufficient to make a prima facie case, the defendant would, on request, be entitled to an instruction to the jury that such testimony be regarded with caution. 22 C.J. 291.